Citation Nr: 1522454	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-47 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to PTSD.

2.  Entitlement to a rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to April 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was originally before the Board in July 2013 when the claims were remanded for further development.  Most recently, in August 2014, the Board remanded the issues on appeal for an addendum medical opinion and to obtain any outstanding treatment records.  The RO issued a supplemental statement of the case in February 2015 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The competent and credible evidence of record does not support a finding that the Veteran has an acquired psychiatric disorder other than PTSD, causally related to, or aggravated by, service or a service-connected disability. 

2.  The Veteran's service-connected PTSD causes no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  It is unclear whether the Veteran is employed and his service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

3. The criteria for the assignment of a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability Other Than PTSD

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD).  He has also been diagnosed with a major depressive disorder (MDD) and polysubstance dependence which he asserts are related to his service-connected PTSD and should therefore be considered when evaluating his service-connected psychiatric disability.

In a September 2003 VA medical opinion a VA examiner noted that the Veteran had PTSD from service but his depression had begun three to four years prior.  He noted that there is no way to link the Veteran's depression with his PTSD.  The VA examiner noted that the Veteran's depression had been the predominant disabling factor for the Veteran and that his PTSD had been at a mild level over the years and not aggravated by the depression.  It was noted that the ongoing level of the Veteran's PTSD symptoms is mild compared to the depressive symptoms which are moderate and are the major disabling factor in the Veteran.  The VA examiner additionally noted that the Veteran had also used substances and there was no indication that the PTSD caused the substance abuse or aggravated the substance abuse. 

A May 2004 VA examiner additionally evaluating the Veteran noted that the Veteran's use of illegal drugs is not secondary to his service-connected PTSD, nor is it a way to self-medicate PTSD. 

A September 2013 VA medical opinion was obtained.  The VA examiner determined that the Veteran's PTSD had its onset during active duty.  He noted that the Veteran also had a mood disorder diagnosed as a major depressive disorder (MDD) and substance abuse disorder.  The VA examiner stated that there is no evidence that the Veteran had a mood disorder while on active duty or immediately after active duty.  He opined that the mood disorder is not related to any in-service disease, event or injury.  With respect to the Veteran's substance dependence disorder including alcohol dependence and amphetamine dependence, the VA examiner noted that even if it had its onset during active duty, this condition is not considered caused by military service.  The VA examiner rationalized that medical literature does not support the concept that stress on active duty or PTSD cause substance abuse.

The September 2013 VA examiner additionally noted that it is not at least as likely as not that the disorder is caused or permanently worsened by his PTSD.  He rationalized that clinical history in the medical literature does not support the contention that the disorders other than PTSD (depressive disorder and substance dependence) are caused or permanently worsened by the Veteran's service-connected PTSD. 

A September 2014 VA examiner additionally considered the Veteran's case. He opined that it is less likely as not that the Veteran's major depressive disorder or polysubstance dependence had their onset during the active service or are related to any in-service disease, event, or injury.  He rationalized that these opinions were based on his review of the Veteran's file.  He noted that the service treatment records revealed no evidence that the major depressive disorder or polysubstance dependence had their onset during active service and thus are not related to any in-service disease, event, or injury.  

The VA examiner additionally noted that it is less likely as not that the Veteran's major depressive disorder was caused or permanently worsened by the Veteran's service-connected PTSD.  He rationalized that after reviewing all of the evidence there is no credible medical research documents that confirm a causal relationship between PTSD and a major depressive disorder.  He additionally opined that it is less likely as not that polysubstance dependence is caused or permanently worsened by the Veteran's service-connected PTSD.  He noted that there are no credible medical research documents that confirm a causal relationship between PTSD and polysubstance dependence. 

The Board has also considered the statements made by the Veteran relating his major depressive disorder and polysubstance abuse problems to his service-connected PTSD.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his major depressive disorder or polysubstance abuse issues.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such as depression or that he suffers from drug abuse problems.  However, because a major depressive disorder and a polysubstance abuse disability are not the type of diseases that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's major depressive disorder and polysubstance abuse disability are found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected PTSD. 

The Board also considers the theory of entitlement to service connection for an acquired psychiatric disability, other than PTSD, on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service treatment records do not reflect treatment for an acquired psychiatric disability.  A March 1990 separation examination noted a normal psychiatric clinical evaluation.  Importantly, the Veteran denied depression in a report of medical history completed at that time, providing factual evidence against his claim. 

The Board has also considered the statements of the Veteran regarding continuity of symptoms of his acquired psychiatric disability, other than PTSD, since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic  38 C.F.R. § 3.309(a).  Although psychoses is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a psychiatric disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disability, other than PTSD, is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

As noted above, a September 2014 VA examiner opined that it is less likely as not that the Veteran's major depressive disorder or polysubstance dependence had their onset during the active service or are related to any in-service disease, event, or injury.  He rationalized that these opinions were based on his review of the Veteran's file.  He noted that the service treatment records revealed no evidence that the major depressive disorder or polysubstance dependence had their onset during active service and thus are not related to any in-service disease, event, or injury.  There are no contradictory opinions of record. 

The Board finds that the September 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In support of his claim, the Veteran has submitted various internet articles generally discussing how other acquired psychiatric disabilities are related to PTSD.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by the September 2014 VA medical opinion. 

The Board notes that while the Veteran might sincerely believe that he has an acquired psychiatric disability, other than PTSD, that is related to his active service, as a lay person he is not competent to relate any current acquired psychiatric diagnosis to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the September 2014 examiner. 

The Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, other than PTSD, is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating- PTSD

As noted above, the Board is denying service connection for an acquired psychiatric disability, other than PTSD.  The Veteran is currently service-connected for PTSD only.  As the Board has found that a major depressive disorder and a substance abuse disability are not service-connected the analysis below only considers symptomatology associated with his service-connected PTSD. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent rating for his service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

At a December 2009 VA examination the VA examiner noted that there were no impairments in the Veteran's activates of daily living due to his PTSD in isolation.  The December 2009 VA examiner noted that the Veteran's subjectively reported PTSD had not increased in severity and that his non-service connected major depressive disorder and polysubstance dependence were having substantial impacts on his mental health status.  The VA examiner noted that the Veteran's major depressive disorder had been the most disabling issue for him and that his polysubstance dependence had led the Veteran to exhibit behaviors that had led to legal involvement.  

The December 2009 VA examiner noted that the Veteran's GAF score for MDD and polysubstance dependence was 43.  Significantly, he determined that the GAF score associated with the Veteran's service-connected PTSD was 60, reflecting moderate symptoms.  The VA examiner noted that the Veteran's prognosis for PTSD was good but that the Veteran's MDD and polysubstance dependence had led him into a continuing downward spiral of legal entanglements and continued strife financially.  The December 2009 VA examiner specifically determined that the Veteran's service-connected PTSD alone results in occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  This is commensurate with a 30 percent disability rating under the rating criteria.

A June 2012 VA examination report reflects a GAF score of 60 associated with the Veteran's PTSD.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The VA examiner determined that the Veteran's PTSD was the primary cause of the Veteran's social and occupational impairment at that time because his major depressive disorder was in remission and polysubstance dependence was in partial remission.  

The VA examiner noted that since the VA examination in 2009 the Veteran had had a few jobs, most of them short-term.  He noted that the Veteran's PTSD was not the cause of his unemployment.  The VA examiner noted that the Veteran suffered from symptoms of anxiety related to his service-connected PTSD.  Other symptoms attributable to PTSD were not noted.

VA treatment records have been reviewed and some reflect GAF scores as low as 50.  See November and December 2009 VA Treatment Records.  Although, it is unclear whether or not these GAF scores considered symptomatology associated with his non-service connected MDD or polysubstance abuse problems.  

The Board finds, after a careful review of all pertinent evidence in light of the rating criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 for the entire period on appeal.  38 C.F.R. § 4.7 (2014).

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.  As noted above, the Veteran is not service-connected for a major depressive disorder or polysubstance abuse so symptoms associated with those particular diagnoses cannot be considered when rating his service-connected PTSD.

Evidence of record does not indicate that the Veteran has exhibited (for example only) flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory caused by PTSD; impaired judgment; or impaired abstract thinking.  While the Veteran has documented symptoms of depressed mood, and has employment difficulties these have been attributed to his non-service connected major depressive disorder and substance abuse issues.

The Board finds that the totality of the evidence shows that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Mental status findings showed clear speech, normal thought processes, and intact judgment and insight.

Further, the overwhelming majority of assigned GAF scores are around 60 for his PTSD during this appeals period which is indicative of moderate symptomatology, but not severe, impairment in social and occupational functioning due to service-connected PTSD.  The Board is cognizant that the VA treatment records reflecting GAF scores of 50 appear to show greater impairment than contemplated by the assigned 30 percent rating.  However, considering the actual psychiatric symptoms shown during that time period, the Board finds that level of overall psychiatric impairment shown (associated only with his PTSD) is more consistent with the assigned 30 percent rating, notwithstanding the isolated GAF scores of 50 assigned in the VA treatment records. 

Consequently, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for PTSD during the appeal period.

The Board has also considered the statements of the Veteran that his PTSD is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran is competent to report symptoms of his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his PTSD when applied to appropriate diagnostic codes.

Such competent evidence-concerning the nature and extent of the Veteran's PTSD -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disability is rated.  

The Board finds that the Veteran's claim for a rating in excess of 30 percent for PTSD must be denied.  The Board has considered staged ratings, but concludes that they are not warranted because the evidence does not show any period of time when the symptomatology has been sufficiently more severe to warrant a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against this claim, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD (30 percent disabling), a disfiguring scar of the left side of his face from a bottle cut (30 percent disabling), facial nerve neuritis from a bottle cut (20 percent disabling), tinnitus (10 percent disabling), and for a painful scar of the left side of the face from a bottle cut (10 percent disabling). His combined evaluation is 70 percent, since July 12, 2010.  Thus, he meets the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

At a December 2009 VA examination the Veteran reported that he was not currently employed.  He reported that he had started volunteering with the VAMC and delivers packages and blankets for patients.  The VA examiner noted that the Veteran's major depressive disorder has been the most disabling issue for him and that his polysubstance dependence had led the Veteran to exhibit behaviors that have led to legal involvement.  

The VA examiner determined that the Veteran's prognosis for PTSD is good but that his MDD and polysubstance dependence had led him into a continuing downward spiral.  The VA examiner opined that the Veteran's PTSD alone would equate with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

A March 2011 VA examiner considered his other service-connected disabilities and their effect on employment.  The VA examiner noted that it was unknown if the Veteran is currently employed.  However, based on a September 2010 VA examination the Veteran's facial scar and cranial nerve issue are not interfering with any ability to be employed.  The VA examiner additionally noted that the Veteran's disfiguring scar on his left side of the face and left-sided facial pain would be unlikely to prevent employment.  It was noted that although the Veteran may have aesthetic issues with the scar, the scar and discomfort would not interfere with any usual occupation or daily activity and should not interfere with physical or sedentary employment.  

With respect to tinnitus the VA examiner noted that in most cases tinnitus does not interfere with the ability to be employed and should not interfere with any usual occupation or daily activity.  The VA examiner opined that these disabilities would not interfere with the Veteran's ability to be employed. 

The Board finds these opinions to be highly probative evidence against the claim.

It is important for the Veteran to note that he is not service-connected for a major depressive disorder or polysubstance abuse disability.  Therefore, such disabilities cannot be considered by the Board when determining whether his service-connected disabilities warrant a TDIU.

In this regard, it many cases the Board cannot distinguish between psychiatric disabilities in one Veteran - in this case, PTSD, a major depressive disorder, polysubstance abuse disability.  In such cases the Board must consider carefully the benefit of the doubt doctrine.  However, in this case, as the result of many highly detailed examinations of the Veteran, such finding can be made.  Extensive efforts have been made in this case so that it is possible to make such a distinction.  

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 70 percent rating (if it did not, there would be no basis for the current evaluations), the weight of the evidence does not support, and provides evidence against, the contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 70 percent rating (which cannot consider his major depressive disorder or substance abuse disability).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  His own statements, when taken as a whole, appear to at least suggest he is able to work or, at the Veteran least, he would be able to work if it were not for his nonservice connected problems, particularly his problem with drug abuse, a problem under Veterans Law that the Board cannot use a basis to find the Veteran cannot work.

While the Board has considered the contentions of the Veteran's total inability to work, the Board has placed greater probative weight on the findings of the VA examiners that determined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities. 

As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

If at a future time the Veteran feels that he is unable to work solely due to his service-connected disabilities, he may file a separate claim with supporting evidence at that time.

IV.  Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim for an acquired psychiatric disability other than PTSD and TDIU, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in September 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.  

With respect to his claim for an increased rating for PTSD, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions have been associated with the virtual claims file.  Moreover, the Board has reviewed both the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations and opinions in September 2003, May 2004, September 2013 and September 2014 with respect to his service connection claim for an acquired psychiatric disability, other than PTSD.  He was additionally afforded VA examinations and opinions in December 2009 and March 2011 with respect to his TDIU claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained together adequately address all of the Veteran's contentions and are adequate.  

Next, the Veteran was afforded examinations for his increased rating claim for PTSD in December 2009 and June 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in July 2013 and August 2014.  All those actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for psychiatric disability other than PTSD, to include as secondary to PTSD, is denied.

A rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


